In a medical malpractice action to recover damages for personal injuries, etc., defendant Lefkowitz appeals from an order of the Supreme Court, RocHand County, dated nunc pro tune March 21, 1973, which denied his motion to dismiss the complaint as to him. The notice of appeal is hereby amended to indicate that the appeal is from said order. The title of the case was amended by stipulation to name Michael P. Lefkowitz as *968a defendant in place of Paul Lefkowitz. Order reversed, with $20 costs and disbursements, and motion granted. Service of process on defendant Lefkowitz was not made prior to the running of the 'Statute of Limitations (1 Weinstein-Kom-Miller, N. Y. Civ. Prac., par. 305.16). Shapiro, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.